961 F.2d 1580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark E. VREELAND, Plaintiff-Appellant,v.James TOWNSEND;  Lynn Hardaway;  Donald Horvath;  PatLauwers;  James Gruber;  Richard Sweat;  Vincent Burkey;Daniel Balino;  Monroe County Central Dispatch MichaelMurphy;  William Frey;  Monroe County Prosecutor's Office;Defendants-Appellees,Walter Trobridge, et al. Defendants
No. 92-1341.
United States Court of Appeals, Sixth Circuit.
April 10, 1992.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order granting summary judgment for the defendants in this civil rights case.   The summary judgment order was entered on the district court's docket sheet on February 3, 1992.   On February 12, 1992, within ten days as computed by Fed.R.Civ.P. 6(a), the plaintiff filed a motion for a new trial, to vacate judgment, and for other relief.   The plaintiff filed his notice of appeal on March 2, 1992, prior to disposition of his motion for a new trial.


2
A notice of appeal filed prior to the disposition of a timely motion for a new trial is of no effect.   Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).   A new notice of appeal must be filed within the prescribed time for appeal following disposition of the motion.


3
It is therefore ORDERED that the plaintiff's appeal is dismissed sua sponte for lack of jurisdiction without prejudice to the plaintiff's right to perfect a timely appeal following disposition of his motion for a new trial.   Rule 9(b)(1), Local Rules of the Sixth Circuit.